Citation Nr: 1044709	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-09 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as 
secondary to service-connected anxiety neurosis with depressive 
features.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1973 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  
This claim was previously denied by the Board in September 2009.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and in May 2010, the Court 
granted a joint motion to remand agreed upon by the appellant and 
the Secretary of VA.  

The Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge at the RO in Muskogee, Oklahoma in June 2009.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for fibromyalgia.  Specifically, he contends that this disability 
is secondary to his service-connected anxiety neurosis with 
depressive features.  However, additional evidentiary development 
is necessary before appellate review may proceed on this matter.  

The Veteran was afforded a hearing in June 2009.  During the 
hearing, the Veteran reported that he was told by a VA doctor by 
the name of Richard Robinson that fibromyalgia was generally 
related to depression and events such as his in-service 
motorcycle accident.  While the record does contain an April 2007 
VA outpatient treatment record from Dr. Robinson, there is no 
opinion in this record as described by the Veteran.  As such, the 
Veteran should be contacted and asked to provide a copy of the 
opinion he referenced during his June 2009 hearing, or, provide 
more evidence so that VA may obtain this record.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked 
to submit a copy of the opinion provided by 
Dr. Robinson he referenced during his June 
2009 hearing.  If the Veteran does not have a 
written opinion from Dr. Robinson, he should 
be notified that the submission of a written 
opinion relating his fibromyalgia to a 
service-connected disability would be 
advantageous to his claim.  

2.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case (SSOC) and 
be afforded an opportunity to respond, if the 
claim is denied.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


